                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

CHARLES LOCKE,
                                                     )
                Petitioner,                          )
                                                     )
        V.                                           )           No. 4:20-CV-244 DDN
                                                     )
JULIE INMAN 1,                                       )
                                                     )
                Respondent.                          )


                                  MEMORANDUM AND ORDER

        This matter is before the Court upon review of petitioner Charles Locke' s petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2254. For the reasons explained below, the Court will

dismiss the petition without prejudice for failure to exhaust his state court remedies.

                                              Background

        The following information is drawn from the instant petition, and from independent review

of petitioner' s state court proceedings on Missouri Case.net2 , the State of Missouri ' s online

docketing system. Petitioner, who is currently confined at the Southeast Missouri Mental Health

Center in Farmington, Missouri, seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

        Petitioner filed the instant action on a Prisoner Civil Rights Complaint form for bringing

claims under 42 U.S.C. § 1983 claims on February 11 , 2020. In his complaint, which was very




1
 The proper respondent in this action is petitioner' s custodian, Julie Inman, the Director of Southeast
Missouri ' s Mental Health Center. The Clerk shall substitute respondent for the named defendants in this
action pursuant to the Rules Governing Section Habeas Corpus Cases.
2The record on Missouri.Case.Net reveals that petitioner was charged with assault in the 3rd Degree in

Jefferson County Court wherein he pied guilty to the charges on December 2, 2014. He was sentenced to
fifteen days in the county jail at that time. There is no indication that petitioner filed an appeal of his
conviction or sentence in that action.
unclear, petitioner alleged that he was detained at SEMMHC, stating only that "police said [he]

was being arrested on account of being in possession of a so-called 2 kitchen knives and

transported [him] to Hillsboro, Missouri County Jail." Petitioner sought release from confinement

in his complaint filed with the Court.

       Thus, because it was unclear from petitioner' s complaint if he had been charged with a

crime and held under a permanent incompetency order or remanded to SEMMHC under a different

procedure, the Court ordered petitioner to amend his petition on a court form for filing a § 2254

form for filing a habeas corpus action. The Court informed petitioner that if he had been charged

with a prior crime he should provide the Court with a copy of his state court docket sheet identify

the state criminal action under which he was held.

       Although petitioner filed a three-page amended petition on March 10, 2020, he did not

indicate the criminal case under which he had been remanded to the Missouri Department of

Mental Health. Petitioner did indicate, however, that he had been found guilty, without trial, in a

2016 case in Jefferson County, for unlawful use of a weapon. Although this Court has searched

Missouri.Case.Net for all cases involving petitioner, it has found no such case. The only case

relative to petitioner in Jefferson County found by the Court is the following .

       An Information was filed against petitioner relating to a 3rd Degree Assault Charge of

domestic abuse on September 8, 2014. State v. Locke, No. 14JE-CR02549 (23 rd Judicial Circuit,

Jefferson County Court). The probable cause statement indicates that petitioner screamed a threat

towards his girlfriend while they were in an argument. Petitioner pled guilty to the charge on

December 5, 2014, and he was sentenced to fifteen (15) days in jail (time served). Petitioner was

released from custody and any detainers on December 5, 2014. There is no indication petitioner

                                                 2
appealed his conviction or sentence. There 1s nothing m the state court record relating to

petitioner's competence.

                                               Discussion

        To the extent petitioner is seeking to overturn his 2014 conviction, his request for relief as

to that judgment is time-barred. To the extent he is seeking conditional or unconditional release

relative to a current competency order, the Court has not been able to find any such order or

petitioner's attempts to exhaust his available remedies with respect to such order. Thus, his request

for relief must be denied.

    A. Petitioner's Request for Relief as to His Original Judgment is Time-Barred

        Both 28 U.S.C. § 2243 and Rule 4 of the Rules Governing § 2254 Cases in the United

States District Courts provide that a district court may summarily dismiss a petition for writ of

habeas corpus if it plainly appears that the petitioner is not entitled to relief. A review of the instant

petition indicates that it is time barred under 28 U.S.C. § 2244(d)(l) and is subject to summary

dismissal.

        Petitioner was sentenced on December 5, 2014. However, he failed to appeal. Thus, only

§ 2244(d)(l)(A) is applicable to petitioner, and his one-year limitation period began to run on the

date upon which his judgment became final by the conclusion of direct review or the expiration of

the time for seeking such review. Because petitioner did not appeal his conviction, his one-year

limitation period began to run--at the latest--ten days from December 5, 2014, the date on which

petitioner' s judgment was entered. Cf Smith v. Bowersox, 159 F .3d 345 (8th Cir. 1998); Mo. Sup.

Ct. R. 30.0l(d). The instant petition was received by this Court approximately five years after the

running of the one-year limitation period.

    B. Petitioner's Request for Conditional or Unconditional Release
                                                    3
       To the extent petitioner is seeking either conditional or unconditional release, his request

is subject to dismissal due to his failure to exhaust his available state remedies. Title 28 U.S.C. §

2254(b )(1 )(A) prohibits a grant of habeas relief on behalf of a person in state custody unless that

person has "exhausted the remedies available in the courts of the State." The exhaustion

requirement applies with equal force when a habeas petitioner seeks to challenge state custody

pursuant to a civil commitment. See Beaulieu v. Minnesota, 583 F.3d 570, 575 (8th Cir. 2009).

       "To satisfy the exhaustion requirement, a person confined in a Missouri State Hospital must

apply for release under section 552.040 before filing a petition for a writ of habeas corpus," and if

that application is denied, the confined person must appeal to the Missouri Court of Appeals.

Kolocotronis v. Holcomb , 925 F.2d 278, 279 (8th Cir.1991) (internal citation omitted). Here,

petitioner does not allege, nor does independent inquiry reveal, that he applied for release, much

less that he appealed the denial of such an application to the Missouri Court of Appeals. The Court

therefore concludes that petitioner has failed to exhaust his state court remedies, and that the instant

petition should therefore be dismissed.

    C. Certificate of Appealability Will be Denied

       The Court has considered whether to issue a certificate of appealability. To do so, the Court

must find a substantial showing of the denial of a federal constitutional right. See Tiedeman v.

Benson, 122 F.3d 518, 522 (8th Cir.1997). A substantial showing is a showing that issues are

debatable among reasonable jurists, a Court could resolve the issues differently, or the issues

deserve further proceedings. Cox v. Norris, 133 F.3d 565 , 569 (8th Cir. 1997) (citing Flieger v.

Delo, 16 F.3d 878, 882- 83 (8th Cir. 1994)). Petitioner has made no such showing here, and the

Court will therefore not issue a certificate of appealability.


                                                   4
       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall substitute Julie Inman as the

proper respondent in this action.

       IT IS FURTHER ORDERED that petitioner's application for writ of habeas corpus and

his amended petition for writ of habeas corpus [Doc. # 1 and #6] are DENIED AND DISMISSED

without prejudice. A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.

       Dated this   q4_ day _of April, 2020.



                                                STEPHENN.LIMBDGH, fR. I
                                                UNITED STATES DISTRICT JUDGE




                                                5
